                  Case 4:00-cr-00070-BRW Document 188 Filed 07/09/20 Page 1 of 4                                           FILED
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I
                                                                                                                    EAs-8.JN°ci~7mfc7rCAORURT
                                                                                                                                         KANSAS
                                                                                                                           U O9 2020
                                     UNITED STATES DISTRICT COURT                                            JAMES           ~
                                                         Eastern District of Arkansas
                                                                      )
                                                                                                             By·
                                                                                                                 ·--~111!!!~-:l_-~~==
                                                                                                                   ,,,,,...c,  CK, CLERK
                                                                                                                                        DEPCLERK
           UNITED STATES OF AMERICA                                   ) JUDGMENT IN A CRIMINAL CASE
                                V.                                    ) (For Revocation of Probation or Supervised Release)
                                                                      )
              DARNELL LAWAYNE HUNT                                    )
                                                                      ) Case No. 4:00CR00070-01 BRW
                                                                      ) USM No. 22067-009
                                                                      )
                                                                      ) Latrece Gray
                                                                                                 Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)             Mandatory & Special           of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                             Violation Ended
Mandatory                      Commission of another federal, state or local crime.                           09/19/2017
Mandatory                       Commission of another federal, state or local crime.                          01/12/2018
Special                         Failure to abstain from use of alcohol.                                       06/25/2018


       The defendant is sentenced as provided in pages 2 through _ _2 __ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s)               _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 9782                                                  07/09/2020

Defendant's Year of Birth:           1967

City and State of Defendant's Residence:                                        ~     :/tilt~~·    Signature of Judge

                                                                                 BILLY ROY WILSON, U.S. DISTRICT JUDGE
                                                                                                 Name and Title of Judge



                                                                                                          Date
                   Case 4:00-cr-00070-BRW Document 188 Filed 07/09/20 Page 2 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                               Judgment -   Page   -=2-   of   4
DEFENDANT: DARNELL LAWAYNE HUNT
CASE NUMBER: 4:00CR00070-01 BRW


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
2 months Home Detention with electronic monitoring. No term of Supervised Release to follow.




     •   The court makes the following recommendations to the Bureau of Prisons:




     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   _________ •                        a.m.      •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                     to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL


                                                                            By
                                                                                         DEPUTY UNITED STATES MARSHAL
                  Case 4:00-cr-00070-BRW Document 188 Filed 07/09/20 Page 3 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                 Judgment-Page       3     of       4
DEFENDANT: DARNELL LAWAYNE HUNT
CASE NUMBER: 4:00CR000?0-01 BRW

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed. report to the court about, and bring about improvements in your conduct and
condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the
       probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
l l.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                           Date
                   Case 4:00-cr-00070-BRW Document 188 Filed 07/09/20 Page 4 of 4
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3D- Supervised Release
                                                                                      Judgment-Page   .. 4   of     4
 DEFENDANT: DARNELL LAWAYNE HUNT
 CASE NUMBER: 4:00CR00070-01 BRW

                                       SPECIAL CONDITIONS OF SUPERVISION
1. The costs and fees associated with Home Detention and electronic monitioring will be paid by the United States
Probation Office.
